EXHIBIT TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months Ended June 30, 2008 2007 (Restated) Consolidated income before provision for income taxes $687 $282 Fixed charges: Interest1 43 670 Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 Total fixed charges 45 672 Earnings available for fixed charges $732 $954 Ratio of earnings to fixed charges 16.27 1.42 1 Components of interest expense are discussed under “Item 2., Management’s Discussion and Analysis” of Financial Condition and Results of Operations, Interest Expense.
